Exhibit 10.4

GUARANTY OF LEASE

Zanesville Facility

FOR VALUE RECEIVED, and in consideration for, and as an inducement to CHT
ZANESVILLE OH SENIOR LIVING, LLC, a Delaware limited liability company, as
“Landlord,” to enter into a certain Lease Agreement dated as of the date hereof,
with respect to a senior living facility in Zanesville, Muskingum County, Ohio
(the “Lease,” which is incorporated herein by reference) with TSMM MANAGEMENT,
LLC, a South Dakota limited liability company, as “Tenant,” each of JAMES L.
THARES, BRIAN J. MORGAN, WILLIAM J. SCHAEFBAUER II and MARK W. MCNEARY, as
“Guarantor,” absolutely, unconditionally and irrevocably guarantees to Landlord
the full and prompt payment of all rent and all other charges to be paid by
Tenant under the Lease and the full and timely performance and observance of all
covenants, conditions, and agreements therein provided to be performed and
observed by Tenant pursuant to the Lease.

The validity of this Guaranty of Lease (this “Guaranty”) and the obligations of
the Guarantor shall not be terminated, affected, or impaired by reason of
(i) any forbearance, releases, settlements or compromises between Landlord and
Tenant or any other guarantor, by reason of any waiver of or failure to enforce
any of the rights and remedies reserved to Landlord in the Lease or otherwise;
(ii) the invalidity, illegality or unenforceability of the Lease for any reason
whatsoever; (iii) the relief or release of Tenant or any other guarantor from
any of their obligations under the Lease by operation of law or otherwise,
including, without limitation, the insolvency, bankruptcy, liquidation or
dissolution of Tenant or any other guarantor or the rejection of or assignment
of the Lease in connection with proceedings under the bankruptcy laws now in
effect or hereafter enacted (other than any written release of Tenant or any
release of Tenant pursuant to the express terms of the Lease in connection with
a permitted assignment thereunder as provided hereinbelow); (iv) the release,
surrender, exchange, subordination, deterioration, waste, loss or impairment
(including, without limitation, negligent, willful, unreasonable or
unjustifiable impairment) of any collateral securing the Lease; or (v) any other
act or omission of Landlord or Tenant which would otherwise constitute or create
a legal or equitable defense in favor of Guarantor except to the extent that the
same constitutes a defense to enforcement of the Lease against the Tenant
thereunder.

Each Guarantor represents and warrants that he has a material economic interest
in Tenant and that the execution of this Lease will be of direct benefit to him,
whether or not he shall ever occupy any portion of the Leased Property (as
defined in the Lease). This Guaranty will remain in full force and effect as to
any renewal, modification, amendment, or extension of the Lease, any assignment
or transfer by Landlord, any assignment, transfer or subletting by Tenant, any
change in the status, composition, structure or name of Tenant or Guarantor, or
any holdover by Tenant under the Lease, and as to any assignee of Tenant’s
interest under the Lease.

If Guarantor, directly or indirectly, advances any sums to Tenant, such sums and
indebtedness will be subordinate in all respects to the amounts then and
thereafter due and owing by Tenant under the Lease. Payment by Guarantor of any
amount pursuant to this Guaranty shall not in any way entitle Guarantor to any
right, title or interest (whether by way of subrogation or otherwise) in and to
any of the rights or remedies Landlord may have against Tenant, unless and



--------------------------------------------------------------------------------

until all of the obligations then payable or performable by Tenant under the
Lease have been performed, including particularly, but without limitation,
payment of the full amount then due and owing to Landlord under the Lease and
this Guaranty.

Wherever reference is made to the liability, obligations or covenants of Tenant
in the Lease, such reference is deemed likewise to refer to each Guarantor,
jointly and severally, with Tenant and any other Guarantors. The liability of
Guarantor for the obligations of the Lease shall be primary; in any rights of
action which accrues to Landlord under the Lease, Landlord may proceed against
Guarantor and/or Tenant, jointly or severally, and may proceed against any
Guarantor without having demanded performance of, commenced any action against,
exhausted any remedy against, or obtained any judgment against Tenant or any
other Guarantor. This is a guaranty of payment and not of collection, and
Guarantor waives any obligation on the part of Landlord to enforce the terms of
the Lease against Tenant or any other Guarantor as a condition to Landlord’s
right to proceed against Guarantor.

Guarantor expressly waives: (i) notice of acceptance of this Guaranty and of
presentment, demand and protest; (ii) notice of any default hereunder or under
the Lease (other than notices and copies thereof to the parties specified in and
as expressly required by the Lease) and of all indulgences; (iii) demand for
observance, performances, or enforcement of any terms for provisions of this
Guaranty or the Lease; and (iv) all other notices and demands otherwise required
by law which Guarantor may lawfully waive. Guarantor agrees that if this
Guaranty is enforced by suit or otherwise, Guarantor shall reimburse Landlord,
upon demand, for all expenses incurred in connection therewith, including,
without limitation, reasonable attorneys’ fees.

Guarantor agrees that in the event that Tenant shall become insolvent or shall
be adjudicated a bankrupt, or shall file a petition for reorganization,
arrangement or other relief under any present or further provision of the
Bankruptcy Reform Act of 1978, or if such a petition be filed by creditors of
said Tenant, or if Tenant shall seek a judicial readjustment of the rights of
its creditors under any present or future Federal or State law or if a receiver
of all or part of its property and assets is appointed by any State or Federal
court, no such proceeding or action taken therein shall modify, diminish or in
any way affect the liability of Guarantor under this Guaranty and the liability
of Guarantor with respect to the Lease shall be of the same scope as if
Guarantor itself executed the Lease as the named lessee thereunder and no
“rejection” and/or “termination” of the Lease in any of the proceedings referred
to in this paragraph shall be effective to release and/or terminate the
continuing liability of Guarantor to Lessor under this Guaranty with respect to
the Lease for the remainder of the Lease term stated therein unaffected by any
such “rejection” and/or “termination” in said proceedings; and if, in connection
with any of the circumstances referred to in this paragraph, Lessor should
request that Guarantor execute a new lease for the balance of the term of the
Lease (unaffected by any such “rejection” and/or “termination” in any of said
proceedings), but in all other respects identical with the Lease, Guarantor
shall do so as the named “Tenant” under such new lease (irrespective of the fact
that the existing Lease may have been “rejected” or “terminated” in connection
with any proceedings referred to in this paragraph). In the event of failure or
refusal of Guarantor to execute such new lease as therein provided, without
limiting any of the legal or equitable remedies of Lessor on account of such
failure or refusal, Guarantor agrees that Lessor shall have the right to obtain
a decree of specific performance against Guarantor.

 

2



--------------------------------------------------------------------------------

Guarantor further agrees that, to the extent Tenant or Guarantor makes a payment
or payments to Landlord under the Lease or this Guaranty, which payment or
payments or any part thereof are substantially invalidated, declared to be
fraudulent or preferential, set aside and /or required to be repaid to the
Tenant or Guarantor or their respective estate, trustee, receiver or any other
party under any bankruptcy law, state or federal law, common law or equitable
cause, then to the extent of such payment or repayment, this Guaranty and the
advances or part thereof which have been paid, reduced or satisfied by such
amount shall be reinstated and continued in full force and effect as of the date
such initial payment, reduction or satisfaction occurred.

Guarantor hereby waives, to the maximum extent permitted by law, all defenses
available to a surety, whether or not the waiver is specifically enumerated in
this Guaranty.

All of the terms and provisions of this Guaranty shall inure to the benefit of
the successors and assigns of Landlord and are binding upon the respective
successors and assigns of Guarantor.

Within seven (7) days after written request therefor, from Landlord, Guarantor
shall deliver to Landlord, or its designee, an estoppel letter from Guarantor
ratifying and confirming Guarantor’s obligations under this Guaranty.

A determination that any provision of this Guaranty is unenforceable or invalid
will not affect the enforceability or validity of any other provision, and any
determination that the application of any provision of this Guaranty to any
person or circumstances is illegal or unenforceable will not affect the
enforceability or validity of such provision as it may apply to any other
persons or circumstances.

No modification or amendment of this Guaranty will be effective unless executed
by Guarantor and consented to by Landlord in writing, and no cancellation of
this Guaranty will be valid unless executed by Landlord in writing.

If Tenant’s obligations are void or voidable due to illegal or unauthorized acts
by Tenant in the execution of the Lease, Guarantor shall nevertheless be liable
hereunder to the same extent as it would have been if the obligations of the
Tenant had been enforceable against the Tenant.

[SIGNATURES APPEAR ON THE FOLLOWING PAGE]

 

3



--------------------------------------------------------------------------------

This Guaranty is governed exclusively by its provisions, and by the laws of the
State in which the Premises are located, as the same may from time to time
exist.

EXECUTED as of the 19th day of December, 2012.

 

/s/ James L. Thares

JAMES L. THARES

/s/ Brian J. Morgan

BRIAN J. MORGAN

/s/ William J. Schaefbauer II

WILLIAM J. SCHAEFBAUER II

/s/ Mark W. McNeary

MARK W. MCNEARY

 

4